Filed 1/29/14 P. v. Beatty CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Glenn)
                                                            ----



THE PEOPLE,                                                                                  C073301

                   Plaintiff and Appellant,                                    (Super. Ct. No. 10NCR08286)

         v.

ROBERTA ANN BEATTY,

                   Defendant and Respondent.

         In August 2010, defendant Roberta Ann Beatty was charged with two felony
offenses: commercial burglary and forgery of a prescription for drugs. In January 2011,
defendant pled no contest to both charges. In March 2011, the trial court suspended
imposition of sentence and placed defendant on three years of formal probation. Among
the terms and conditions of her probation, defendant was required to complete Glenn
County’s felony drug court program.
         Twenty-one months later, on October 3, 2012, defendant appeared in the trial
court for her “drug court graduation.” Defendant, her counsel, and probation were
present at the graduation; the People were not represented. At the graduation hearing,
defendant’s counsel made an oral motion to reduce the felony charges to misdemeanors


                                                             1
and dismiss them. The trial court granted counsel’s motion. On December 31, 2012, the
trial court issued a written order reducing the felony charges to misdemeanors, dismissed
the charges, and discharged defendant from probation in the interests of justice.
       The People appeal from the December 31, 2012 order. On appeal, the People
contend the trial court erred in reducing defendant’s charges to misdemeanors without
giving the People two days’ written notice as mandated by Penal Code section 1203.3,
subdivision (b)(1). The People further contend the trial court erred in dismissing the
charges against defendant without giving the People 15 days’ notice of the petition to
dismiss the charges, notice that is required by Penal Code section 1203.4,
subdivision (e)(1). Defendant did not respond to the appeal.
       After reviewing the law and the record in this appeal, we agree the trial court erred
in both respects.
                                      DISPOSITION
       The order reducing the charged offenses to misdemeanors and dismissing those
same charges is reversed and the felony charges are reinstated. Probation also is
reinstated. The matter is remanded to the trial court with instructions to set for hearing
within 60 days of the remittitur, defendant’s motions to reduce the charged offenses to
misdemeanors and to dismiss them.



                                                        ROBIE                 , J.

We concur:



      BLEASE                , Acting P. J.



      BUTZ                  , J.


                                             2